C. A. 5th Cir. Motion of peti*889tioner for leave to proceed informa pauperis granted. Certiorari granted limited to Question 1 presented by the petition, but rephrased as follows: “At the time petitioner was tried, was there ‘cause’ for not raising a claim based upon arguments later accepted in Penry v. Lynaugh, 492 U. S. 302 (1989), and if not, would the application of a procedural bar to the claim result in a ‘fundamental miscarriage of justice,’ Smith v. Murray, 477 U. S. 527, 537-538 (1986)?”